      Case 2:97-cr-00359-JCJ Document 618 Filed 06/11/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          :
                                  :   CRIMINAL ACTION
          vs.                     :
                                  :   NO. 97-359
NICHOLAS ALBANESE                 :




                               O R D E R

     AND NOW, this    11th   day of June, 2021, upon consideration

of Defendant's Pro Se Motion for Compassionate Release/Sentence

Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. No. 593),

the Government's Response in Opposition thereto (Doc. No. 598),

Defendant's Response to the Government's Opposition (Doc. No.

612), the Government’s Sur-reply (Doc. No. 613), the Defendant’s

Sur-Sur-Reply (Doc. No. 615), and the Government’s Second

Surreply (Doc. No. 616) it is hereby ORDERED that the

Defendant's Motion for Compassionate Release/Sentence Reduction

(Doc. No. 593) is DENIED WITHOUT PREJUDICE for the reasons set

forth in the preceding Memorandum Opinion.



                                        BY THE COURT:


                                         S/J. CURTIS JOYNER

                                        J. CURTIS JOYNER, J.
